Citation Nr: 0904990	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  08-13 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for suppurative 
bronchopneumonia, claimed as chronic pulmonary disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that a video hearing was scheduled for 
January 30, 2009, but that it was cancelled by the Veteran 
via facsimile received on that date.  Also included with the 
facsimile was new evidence accompanied by a signed statement 
waiving the right to have the evidence reviewed by the RO 
prior to appellate review.  Thus, this case is ready for 
review by the Board.

Additionally, the Board notes that the Veteran initially 
filed a claim for a left and right lung condition in March 
1997 that was acknowledged but never adjudicated.  He filed a 
claim for chronic pulmonary disease in March 2007, and the 
latter claim resulted in a July 2007 rating decision that is 
the subject of this appeal.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

As much as the Board would prefer to resolve the appeal at 
this time, preliminary review reveals that the information in 
the record before it is inadequate to make an informed 
determination, and discloses a need for further development 
prior to final appellate review.  In this regard, the Board 
is of the opinion that VA's duty to assist includes 
attempting to obtain additional medical records and affording 
the Veteran a VA examination under the facts and 
circumstances of this case.

As previously noted, the Veteran cancelled his scheduled 
hearing before the Board via facsimile, to which was attached 
a January 2008 letter from Dr. J. H. G., who appears to be a 
general practitioner.  In the letter, the doctor opines that 
the episode of pneumonia the Veteran experienced while in 
active service caused permanent damage to his lungs and 
bronchii, and it is as likely as not that the episode is a 
direct cause of the Veteran's current problems with chronic 
obstructive pulmonary disease.  There are no medical records 
associated with the January 2008 letter or contained 
elsewhere in the claims file.

Additionally, the claims file contains another letter from 
Dr. J. H. G. dated in September 2007.  This letter states 
that the Veteran is being treated for chronic obstructive 
pulmonary disease, or emphysema, and that the condition 
requires frequent evaluations not only by Dr. J. H. G., but 
by a pulmonary specialist.  The name of the pulmonary 
specialist is not provided.  

It is the Board's opinion that VA's duty to assist includes 
attempting to obtain the records of Dr. J. H. G. and those of 
the pulmonary specialist mentioned in the September 2007 
letter.  These records might clarify the nature of the 
Veteran's current respiratory disorder and reveal the extent 
and duration of treatment for it.  

Next, the Board notes that the claim file contains two 
opposing opinions regarding whether a nexus exists between 
the Veteran's current condition and the episode of pneumonia 
incurred during active service.  One of those opinions is 
that of Dr. J. H. G., described above.  The other is 
contained in a VA examination report from July 1997, wherein 
the examiner concludes that there is no current disability.  

In light of the conflicting nexus opinions and the lack of 
medical records documenting the nature of the Veteran's 
current disorder, the Board feels that an examination is 
necessary to clarify these issues.  Indeed, 38 C.F.R. 
§ 3.159(c)(4) states as follows:

A medical examination or medical opinion is 
necessary if the information and evidence of record 
does not contain sufficient competent medical 
evidence to decide the claim, but: (A) Contains 
competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the 
veteran suffered an event, injury or disease in 
service...and (C) Indicates that the claimed 
disability or symptoms may be associated with the 
established event, injury, or disease in service...

The Board believes the elements listed above are present 
in this case, and that additional information is 
necessary in order to decide the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Request and obtain any and all records 
from Dr. J.H.G. relating to the treatment 
of a respiratory condition.  Additionally, 
the Veteran should be contacted to 
ascertain the name and information of the 
pulmonary specialist mentioned in Dr. 
J.H.G.'s September 2007 letter, and those 
records should be obtained and associated 
with the claim file.  Further, the Veteran 
should be asked for the names of any and 
all treatment providers for his pulmonary 
disorder(s) not already provided, and if 
possible, those records should be obtained 
and associated with the claims file.  

2.  Afford the Veteran an examination with 
regard to the causation or etiology of his 
currently claimed pulmonary disorder(s).  
Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished, and a 
complete rationale for any opinion 
expressed should be provided.  The claims 
file must be made available to the 
examiner for review of the medical history 
in conjunction with the examination.  

a.  Specifically, the examiner should 
identify all diagnosable pulmonary 
disorder(s) currently present and address 
the issue of whether it is at least as 
likely as not (i.e., to at least a 50/50 
degree of probability) that any currently 
diagnosed pulmonary disorder was incurred 
or aggravated during active service, or 
whether such incurrence or aggravation is 
unlikely (i.e., less than a 50-50 
probability).  The examiner must provide 
an explanation for the opinion reached, 
to include the significance of the 
Veteran's in-service treatment, the 
results from the July 1997 VA 
examination, and the January 2008 opinion 
offered by Dr. J.H.G.

b.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

c.  Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

3.  When the development requested has been 
completed, the case should again be reviewed 
by the RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished a Supplemental Statement 
of the Case and afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

